Title: To John Adams from Hezekiah Welch, 29 September 1789
From: Welch, Hezekiah
To: Adams, John



Sr
Boston Sept 29 1789

I make bold to wright a fue Lines to you again I Beleave you forgot me when General Lincoln was appointed Corlector for the Port of Boston or you whould have Spoke one word for me my Nescessity Obliges me to put you in mind of me a gain I was a Continental Officer during the hole of the war and Behav’d as an Officer as will appear by  the Books most part of the time had three son’s with me, when Peace took Place I had a Balla due me for my Servis near a Eleven Hundred Dollers which through Nesessety I was Oblige’d to Dispose of for four & eight Pence in the Pound am now Living upon that which will Last but a Little time should allways be happy to be doing for my Famely and as the times are hard at Preasent more so with Aged Sea Faring men I have maide Bold to wright to the President a fue Lines acquainting him with my Situation but he Sr is a Stranger to me but so Good so Great a man I know he will always Regaid the Petitions of the Necessitous, Any Recommendaton which may be wanting can be furnished by my Brother Saml Adams who is Liut Govenour of this Common Wealth and by a Number of other Gentlemen if Necessary I should take it very Kind Sr if you will be so good as to speak to Genaral Lincoln on my Accomt as his Return from the Treaty, or if in your Power you whould think of me, Excuse me Sr for Troubling you on my accout but Sr Necessity Obiges me to it / and am Sr your most Obedint / Servant at Command

Hez Welch